Sosman, J.
(concurring). I concur in the court’s decision to overrule Lavelle v. Massachusetts Comm’n Against Discrimination, 426 Mass. 332 (1997) (Lavelle), and I agree with the court’s reasons for doing so. While I also concur in the court’s decision not to overrule Dalis v. Buyer Advertising, Inc., 418 Mass. 220 (1994) (Dalis), I have grave reservations whether that case was correctly decided, and therefore do not join in today’s endorsement of the reasoning of Dalis. Instead, my concurrence with that portion of today’s opinion is based solely on stare decisis.
The tests for analyzing a claim of a right to trial by jury under art. 15 of the Massachusetts Declaration of Rights are well known. Where the suit is “between two or more persons” (as is the case in all employment discrimination suits), or the matter is a “controvers[y] concerning property,” art. 15 accords a jury trial “except in cases in which it has heretofore been otherway s used and practiced.” That exception “incorporates the experience of its drafters, who sought to retain the ordinary forms and administration of the English common law (with which they were most familiar), while allowing future generations to create new forms of actions and proceedings which, for *578practical reasons, might not require, or be appropriate for, decision by a jury.” Commonwealth v. Mongardi, 26 Mass. App. Ct. 5, 8 (1988), citing Parker v. Simpson, 180 Mass. 334, 351-355 (1902). To assess the applicability of the exception in art. 15, we consider whether the present cause of action is “analogous” to some form of claim previously recognized at common law (see Dalis, supra at 223), as opposed to being “a wholly new cause of action” (see Department of Revenue v. Jarvenpaa, 404 Mass. 177, 188 [1989]), and we consider whether the remedies sought are “predominantly legal” as opposed to “equitable” (see Dalis, supra at 226). The problem stems from the fact that these tests are not being consistently applied, perhaps due in part to their very imprecision. It is far from clear how closely linked to some common-law claim a modem day claim must be to qualify as “analogous,” and as today’s decision readily illustrates, the precise same types of damages can be characterized as a “legal” remedy in one case, only to be characterized as “equitable” in another. As a result, the identical test yields inconsistent results, and our art. 15 jurisprudence cannot be harmonized with intellectual honesty.
The Dalis court opined that employment discrimination claims are “analogous to common law actions sounding in both tort and contract.” Dalis, supra at 223. Today’s decision, citing to a history of common-law actions for “wrongful discharge or breach of employment contract,” similarly concludes that there is an appropriate analogy between an employment discrimination claim under G. L. c. 151B and those common-law contractual causes of action. Ante at 559-561. However, G. L. c. 151B sweeps far more broadly than breach of contract actions by discharged employees — it creates a cause of action for persons who had no contractual relation with the defendant, premised on the defendant’s refusal to enter into a contract in the first place (e.g., discriminatory refusal to hire, or refusal to promote). See G. L. c. 15 IB, § 4 (1) (unlawful for employer “to refuse to hire or employ or to bar or to discharge from employment” on grounds of race, color, religious creed, national origin, sex, sexual orientation, genetic information, or ancestry). See also Whalen v. NYNEX Info. Resources Co., 419 Mass. 792, 794-795 (1995) (job applicant not offered job accorded right to *579jury trial on handicap discrimination claim under Dalis). Neither Dalis nor today’s decision cites any precedent for the proposition that the common law recognized any cause of action for wrongful refusal to enter into an employment contract.
Claims for retaliation under G. L. c. 151B (which, in light of Dalis, also now enjoy a right to trial by jury, see MacCormack v. Boston Edison Co., 423 Mass. 652, 655-656 [1996]), are also not predicated on any employment contract between the parties. Indeed, they can be brought by persons who were never employed by the defendant employer, based solely on retaliation for having assisted some other complainant, and they may be brought against defendants who are not employers or even agents of employers. See G. L. c. 151B, § 4 (4A) (unlawful for “any person” to retaliate against any “other person for having aided or encouraged any other person in the exercise or enjoyment” of any right protected by G. L. c. 15 1B). See also G. L. c. 151B, § 4 (4) (prohibiting retaliation by “any person, employer, labor organization or employment agency” against “any person because he has opposed any practices forbidden under [G. L. c. 15 IB] or because he has filed a complaint, testified or assisted in any proceeding under [G. L. c. 151B, § 5]”). Retaliation claims can also be predicated on acts occurring after an employment contract has ended. Actions based on conduct occurring after a contract has been terminated do not constitute, nor are they even analogous to, claims for breach of contract. Although there is a preexisting employment contract between a plaintiff and a defendant employer in some G. L. c. 15 IB claims, there is no requirement that such a contract be proved, and there is no such contract in many of the fact patterns that comprise actionable employment discrimination claims under G. L. c. 151B.
Both Dalis and today’s decision also invoke the notion that claims under G. L. c. 151B have some “tort-like aspects.” Ante at 560. See Dalis, supra at 223. However, as today’s decision acknowledges, “a violation of G. L. c. 151B is not a tort.” Ante at 560. Indeed, subsequent to Dalis, this court has shied away from the notion that G. L. c. 151B claims are akin to tort claims. In Thomas v. EDI Specialists, Inc., 437 Mass. 536, 538-539 (2002), this court concluded that G. L. c. 151B actions did not *580sound in tort, and were not to be treated as tort claims, for purposes of any right to contribution under G. L. c. 231B. This court has also held that wage discrimination claims are not “torts” for purposes of G. L. c. 258, the Massachusetts Tort Claims Act. Jancey v. School Comm, of Everett, 421 Mass. 482, 500-501 (1995) (“acts of discrimination — whether intentional or unintentional — do not thereby become torts”).
Dalis cites to one prior case from this court for the proposition that G. L. c. 151B claims are “analogous” to common-law tort actions. Dalis, supra at 223, citing Conway v. Electro Switch Corp., 402 Mass. 385, 388 (1988).1 In that case, this court was asked to determine whether a court could award “front pay” to *581a G. L. c. 15IB plaintiff who had proved that her termination was due to sex discrimination. Recognizing that the Legislature had amended G. L. c. 151B, § 9, to allow “a civil action for damages or injunctive relief or both,” the court opined that the statute now allowed recovery for “compensatory damages.” Conway v. Electro Switch Corp., supra at 387. Noting that the purpose of such damages was to “make[] the aggrieved party whole,” the court saw no reason to conclude that “damages for loss of pay must be limited to the period preceding the date of judgment.” Id. at 388, quoting Bournewood Hosp., Inc. v. Massachusetts Comm’n Against Discrimination, 371 Mass. 303, 315 (1976). In its sole reference to the concept of “tort,” the court then observed: “[T]he law of the Commonwealth has traditionally allowed, as an element of tort damages, compensation for the loss of capacity to generate prospective earnings.” Conway v. Electro Switch Corp., supra at 388, citing Mitchell v. Walton Lunch Co., 305 Mass. 76 (1940)* 2 In other words, the court’s reference to “tort damages” was solely to illustrate the fundamental proposition that an award of damages to make someone whole sometimes needs to consider consequences extending into the future, and not just damages that have already been suffered. The court did not observe some conceptual analogy between the elements of a common-law tort claim and a claim for employment discrimination, but merely noted that the recovery in both claims would logically include compensation for loss of future earnings. Unless the court means to say that any form of statutory violation that can cause a form of damage that can also be caused by some type of common-law tort has therefore become “analogous” to a tort action, I fail to see what is so “tort like” about a G. L. c. 151B claim.
The difficulty in applying this test in a consistent fashion is most vividly illustrated by this court’s decision in Nei v. Burley, 388 Mass. 307 (1983) (Nei), a case that Dalis lamely attempts *582to distinguish and that today’s decision deliberately avoids. Ante at 561 n.16. In Nei, this court held that there was no right to a jury trial on claims brought pursuant to G. L. c. 93A. The reasons articulated in Nei for concluding that there is no right to a jury trial for G. L. c. 93A claims are equally applicable to G. L. c. 15IB claims. Nei points to the fact that “although certain consumer violations are perhaps rooted in common law claims, the Legislature left the terms sufficiently open-ended to embrace causes of action for which there are no common law analogues.” Id. at 313. The same is certainly true of G. L. c. 151B — some discrimination claims are “rooted” in theories of contract (in essence reading the prohibitions of G. L. c. 151B into the parties’ employment contract and then allowing suit for “breach” of that contract), but many others arise in situations where there was never any form of contract or agreement between the parties.3 Nei goes on to observe that “any analogies between common law claims for breach of contract, fraud, or deceit and claims under c. 93A are inappropriate because c. 93Á dispenses with the need to prove many of the essential elements of those common law claims.” Id. The. same is true of G. L. c. 151B — the elements of an employment discrimination claim do not require proof of the elements of breach of contract, negligence, misrepresentation, assault and battery, defamation, or any other common-law claim. If anything, G. L. c. 93A claims are, in many cases, directly grounded in and entirely duplicative of common-law claims for misrepresentation. Many others are based on a breach of contract, with some egregious circumstance surrounding that breach providing the further ingredient of “unfairness” to make out a G. L. c. 93A claim. While G. L. c. 93A extends beyond mere common-law claims, it nevertheless has a very substantial degree of overlap with the common law, an overlap that is far more extensive than that presented by G. L. c. 15IB.
The result in Nei is also inconsistent with the notion that such *583statutory claims are like torts simply because the statute imposes a “duty,” with the civil claim characterized as an action for “breach” of that “duty.” If that were all it took to make something “tort like,” then surely we would recognize that G. L. c. 93A merely expanded common-law duties to impose a “duty” to refrain from “unfair” or “deceptive” conduct. Nei adopts no such reasoning, and it is a reasoning that would make violation of any statutory requirement a specie of “tort.”
Instead of that analysis, Nei observed that G. L. c. 93A “created new substantive rights in which conduct heretofore lawful under common and statutory law is now unlawful.” Nei, supra at 315. This observation mirrors that made in other cases, namely, that the jury trial right of art. 15 does not extend to wholly new causes of action created by the Legislature. See Department of Revenue v. Jarvenpaa, 404 Mass. 177, 188 (1989) (“If a wholly new cause of action is created, a jury trial right does not attach to that claim”); Commonwealth v. Guilfoyle, 402 Mass. 130,-135 (1988) (no right to jury trial in civil rights enforcement action, noting that “[a]t common law, there was no cause of action for violations of civil rights”); Opinion of the Justices, 309 Mass. 562, 568 (1941) (proposed legislation granting employees right to sue employers who failed to provide workers’ compensation insurance held constitutional, despite lack of provision for jury trial, because legislation “would not provide a new remedy to enforce a common law liability, but rather, in the exercise of the police power, would attach new incidents to the relationship of employer and employee,” noting that “[n]o such right in an employee as the right to [workers’] compensation was known to the law at the time the Constitution was adopted”); Commonwealth v. Mongardi, 26 Mass. App. Ct. 5, 8 (1988) (no right to jury trial on civil motor vehicle infractions, noting that newly decriminalized motor vehicle citation process was “essentially sui generis, and does not express a civil claim, right or remedy which was recognized at common law as requiring a jury trial”). Surely the same is true of claims under G. L. c. 15IB: at the time the Constitution was adopted, there was no cause of action for anything remotely resembling employment discrimination — indeed, the most blatantly discriminatory practices were both lawful and widespread. “No *584such right in an employee as the right [to be free from discrimination] was known to the law at the time the Constitution was adopted,” and G. L. c. 151B has now “attach[ed] new incidents to the relationship of employer and employee.” Opinion of the Justices, supra. Something that was perfectly lawful at common law has now been declared unlawful, and an entirely new cause of action has been created to redress violations. If there are no jury trials in G. L. c. 93A actions because G. L. c. 93A “created new substantive rights in which conduct heretofore lawful under common and statutory law is now unlawful,” Nei, supra at 315, then surely the same reasoning should apply to G. L. c. 151B, which, to an even greater degree than G. L. c. 93A, “created new substantive rights in which conduct heretofore lawful under common and statutory law is now unlawful.”4
Turning to whether the types of relief available in G. L. c. 151B claims are “predominantly legal” as opposed to “equitable,” Dalis, supra at 226, the picture is again clouded. With the adoption of the Massachusetts Rules of Civil Procedure, we have long since merged “equitable” and “legal” proceedings, see Mass. R. Civ. P. 2, 365 Mass. 733 (1974), and perhaps our grasp of the distinctions between the two has become more shaky than it was in an earlier era when those distinctions were crucial for many purposes. Whatever the reason, we have now come to label identical forms of relief as both “equitable” and “legal,” thus making it possible to characterize them either way we wish for purposes of analyzing the right to a jury trial. Today’s decision invokes both labels in this inconsistent manner. In explaining its support of the Dalis decision, the court today opines that the damages sought in court by G. L. c. 15IB plaintiffs are “predominantly legal rather than equitable,” ante at 560, yet, in denying respondents any right to a jury trial as part of the Massachusetts Commission Against Discrimination’s *585(MCAD’s) own proceedings, the court justifies the same damage award rendered in those proceedings as coming within the MCAD’s power to “fashion equitable remedies,” ante at 563. See ante at 568 (“primary thrust of the relief afforded by the MCAD is equitable in nature”). But what are the differences between these remedies, and are they stark enough to justify the conclusion that there is a right to jury trial in one form of proceeding but not in the other?
Both proceedings involve some components of relief that are unambiguously recognized as “equitable” — e.g., orders that a MCAD complainant or court plaintiff be reinstated to her former position, or that a perpetrator of sexual harassment be reassigned to keep him apart from the complainant or plaintiff. As to the components of monetary awards, however, the lines become blurred. In Dalis, the court considered an award of monetary damages “for economic losses as well as for mental anguish” as the “legal remedy of compensatory damages.” Dalis, supra at 224, quoting Conway v. Electro Switch Corp., 402 Mass. 385, 387 (1988). However, in today’s opinion, the court opines that the MCAD’s award of emotional distress damages constitutes “remedial relief,” “equitable in nature,” “deriving] from the [MCAD’s] mandate to fashion relief.” Ante at 563, 568, 571. If compensating a plaintiff for what she has lost as a result of unlawful employment discrimination (including lost pay and lost peace of mind) is “equitable in nature” when awarded by the MCAD, how do those same losses become the “legal remedy of compensatory damages” when sought by a plaintiff in court? In Conway v. Electro Switch Corp., supra at 387-388, the court identified “front pay” as part of “the legal remedy of compensatory damages” that a plaintiff could claim under G. L. c. 151B, yet also specified that “front pay” could be awarded by the MCAD. See Wynn & Wynn, P.C. v. Massachusetts Comm’n Against Discrimination, 431 Mass. 655, 676-677 (2000) (MCAD hearing officer declined to award front pay where evidence on issue of how long complainant would have remained at firm was speculative). Is front pay, a part of the compensation that makes a discrimination victim whole, to be treated as a “legal remedy of compensatory damages,” Conway v. Electro Switch Corp., supra, or is it (when awarded by the MCAD) part of the “equitable” relief that today’s decision *586identifies as the “primary thrust” of MCAD proceedings? Ante at 568.
Given the MCAD’s broad authority to fashion remedies for discrimination, see G. L. c. 15IB, § 5, the MCAD’s power to award monetary relief to a complainant includes all of the “compensatory” (and therefore “legal” remedies) that a plaintiff could obtain in court. See Boumewood Hosp., Inc. v. Massachusetts Comm’n Against Discrimination, 371 Mass. 303, 315-316 (1976). The only component of a monetary award that may be obtained in a court proceeding but that (until recently) could not be ordered by the MCAD is punitive damages. See G. L. c. 151B, § 9, third par.5 Does that sole difference (that has now itself disappeared) justify labeling damage awards obtained in court proceedings under § 9 as “legal” while labeling monetary awards obtained by way of MCAD orders as “equitable”?6
Today’s decision overruling Lavelle rests on the premise that MCAD proceedings, including the monetary awards granted therein, are predominantly “remedial” and “equitable” (as opposed to “legal”) in nature. Ante at 560, 567-568. The monetary awards themselves, the court opines, are merely “a logical incident” to the MCAD’s equitable powers, just a form of “secondary relief.” Ante at 567, 568. Cf. Lavelle, supra at 337 (“Damages for pain and suffering, emotional distress, and economic loss except perhaps back wages are not traditional forms of equitable relief and may not easily be treated as incidental to equitable relief”). If these damages are “equitable” when awarded by the MCAD, they do not lose their “equitable” flavor when awarded by a court. Thus, the second premise on which Dalis rests, namely that the damages awarded *587by courts in G. L. c. 151B cases are “legal” as opposed to “equitable” in nature, is also open to considerable question.
In my view, G. L. c. 151B has created an entirely new cause of action, unheard of at common law, that awards relief predominantly equitable in nature, namely, a combination of injunctive relief and monetary restitution to make the victim whole. As such, administrative proceedings before the MCAD do not violate any party’s art. 15 right to a jury trial, and court proceedings instituted by a victim of discrimination do not implicate art. 15 rights either. I am thus inclined to the view that Dalis was wrongly decided or, at the very least, that it cannot be reconciled with Nei.
I am also of the view that, at least until more recent times, the Legislature had “practical reasons” for believing that this new cause of action would not be “appropriate” for “decision by a jury.” Commonwealth v. Mongardi, 26 Mass. App. Ct. 5, 8 (1988). Laws prohibiting workplace discrimination against racial and ethnic minorities, women, and homosexuals were enacted precisely because prejudices against, or stereotypical assumptions concerning, those persons were so widespread and deeply held. When the Legislature first authorized private suits to redress discrimination in 1974 (see St. 1974, c. 478), the Legislature could reasonably have been of the view that plaintiffs asserting their rights under G. L. c. 151B would face reluctance or even downright hostility from jurors, whereas judges would be better able to uphold and enforce the law as written. (By way of historical reference to illustrate the point, 1974 was the first year of court-ordered busing to desegregate the Boston public schools, a time of terrible racial strife within the city.) That discrimination claims were to be handled either by the MCAD under § 5 or by “the court” under § 9 reflected not only the equitable nature of those newly created claims but also the practical reality of the times, namely, that jurors’ sympathies would too often lie with the perpetrators, not with the victims, of discrimination.
It is for these reasons that today’s uncritical reaffirmance of the analysis in Dalis strikes me as potentially troublesome. In the future, the Legislature may wish to address some other pervasive social problem, and may again want to create a new *588cause of action as part of the remedy for that problem, but may also have sound reasons for believing that juries would not be hospitable to such claims or would otherwise not be well suited to decide them. If the reasoning of Dalis prevails over that of Nei, it would be extremely difficult for the Legislature to create a new cause of action without simultaneously conferring a right to a jury trial, a right that could, in some cases, operate to undermine the very remedy the Legislature wanted to fashion.
However, a decision to overrule a prior case must be based on more than a mere academic disagreement with its analysis. By their nature, cases heard by this court regularly involve difficult issues where there is much to be said for both sides. Whatever result the court reaches thus remains open to justifiable criticism in future years. It is the doctrine of stare decisis that comes to the rescue and allows us to avoid endless revisiting of what were, and will always remain, difficult legal issues. “Stare decisis is a salutary principle, because in most matters a settled mie on which reliance can be placed is of more importance than the precise form of the rule.” Kabatchnick v. Hanover-Elm Bldg. Corp., 328 Mass. 341, 346-347 (1952). “While perhaps it is more important as to far-reaching juridical principles that the court should be right, in the light of higher civilization, later and more careful examination of authorities, wider and more thorough discussion and more mature reflection upon the policy of the law, than merely in harmony with previous decisions ... it nevertheless is vital that there be stability in the courts in adhering to decisions made after ample consideration. Parties should not be encouraged to seek re-examination of determined principles and speculate on a fluctuation of the law with every change in the expounders of it.” (Citation omitted.) Mabardy v. McHugh, 202 Mass. 148, 152 (1909).
Thus, in order to overrule a prior case, it is not enough that some or all of the Justices of this court have some intellectual or academic disagreement with the earlier analysis of the issue. There must be something more, above and beyond such a disagreement, that would justify some exception to the doctrine of stare decisis. Here, whatever my concerns as to the soundness of the reasoning in Dalis, I see no problem or injustice that results from continued adherence to the holding of that case. While I doubt that there is a constitutional right to jury trials in *589G. L. c. 15 IB cases, juries are now perfectly competent to decide such cases. Trials of employment discrimination claims customarily hinge on assessments of witness credibility and motive, issues that jurors are particularly well equipped to resolve. Adherence to Dalis also has the pragmatic benefit of making State law employment discrimination claims under G. L. c. 15 IB procedurally consistent with Title VII claims under Federal law, which can also be tried to a jury. See 42 U.S.C. § 1981a(c)(l) (2000).7 There have been no particular problems encountered in having juries decide these claims, and after more than a decade’s experience with such jury trials post-Dalis, there is no reason to think that any such problems lurk on the horizon.8 As today’s decision points out, none of the parties before us (and none of the amici) has asked us to overrule Dalis, which suggests that litigants and practitioners on both sides are content with the status quo. I am disinclined to fix something that is not broken, even if I would have constructed it differently in the first place.
Nor do I see any unfairness in overruling Lavelle while continuing to adhere to the holding in Dalis. In my view, Dalis gives both sides something that they are not actually entitled to, namely, a right to a jury trial on § 9 claims. That both sides have that undeserved benefit under this court’s analysis of § 9 does not make it unfair to give them only what they are entitled to in proceedings under § 5. As is customary, it is the claimant who chooses the forum in which to pursue her claim, and the procedures available to both parties in whichever forum is *590chosen are abundantly fair to both sides. If this court has incorrectly added yet another procedural option in one forum, that additional option has not created any imbalance or unfairness that I can see.
I am thus satisfied that today’s decision properly overrules Lavelle, but it is stare decisis, and stare decisis alone, that convinces me to adhere to the holding in Dalis.

Dalis v. Buyer Advertising, Inc., 418 Mass. 220 (1994), also cites to Gallagher v. Wilton Enters., Inc., 962 F.2d 120, 122-123 (1st Cir. 1992), in support of this proposition. That case relies on and cites to various Federal cases that have, in differing contexts, made some comparisons between various statutory causes of action and “tort” claims. First and foremost is Curtis v. Loether, 415 U.S. 189, 195 (1974), which held that a claim for unlawful discrimination in housing under Title VUI of the Civil Rights Act of 1964 “sounds basically in tort.” The Court endorsed the reasoning of the court below, which recognized that the prohibition against racial discrimination in housing “could be viewed as an extension of the common-law duty of innkeepers not to refuse temporary lodging to a traveler without justification,” as Title VUI now imposed that same duty on “those who rent apartments on a long-term basis.” Id. at 195-196 n.10. The Court noted further that a claim of racial discrimination “may also be likened to an action for defamation or intentional infliction of mental distress,” both of which were “still developing” under tort law. Id. Ironically, however, the Court went on to distinguish Title VUI claims for housing discrimination from Title VII claims for employment discrimination, declining to opine whether there was any right to jury trial for Title VII claims. Id. at 196-197. Ultimately, the Court held that there was not any right to a jury trial for Title VII claims. See Lehman v. Nakshian, 453 U.S. 156, 164 (1981); Great Am. Fed. Sav. & Loan Ass’n v. Novotny, 442 U.S. 366, 375 & n.19 (1979).
In a similar vein, Gallagher v. Wilton Enters., Inc., supra at 123, cites Pons v. Lorillard, 549 F.2d 950, 954 (4th Cir. 1977), aff'd, 434 U.S. 575 (1978), which likened an age discrimination claim to “an action in tort.” The Supreme Court’s affirmance, however, rested instead on statutory grounds, concluding that Congress intentionally conferred a right to jury trial for such claims, again taking pains to distinguish such claims from claims brought under Title VII. Lorillard v. Pons, 434 U.S. 575, 580-585 (1978).
The remaining two cases cited in Gallagher v. Wilton Enters., Inc., supra, are not discrimination cases. See Hill v. Winn-Dixie Stores, Inc., 934 F.2d 1518, 1524 (11th Cir. 1991) (claim by worker who was constructively discharged after missing work for jury duty); Santiago-Negron v. Castro*581Davila, 865 F.2d 431, 440-441 (1st Cir. 1989) (42 U.S.C. § 1983 claim for politically motivated firing).


The case of Mitchell v. Walton Lunch Co., 305 Mass. 76 (1940), involved a claim for personal injuries stemming from a restaurant manager’s physical assault on a patron. The damages sought included a diminution in earning capacity as a result of those injuries. Id. at 77-78.


By comparison, in Rosati v. Boston Pipe Covering, Inc., 434 Mass. 349, 351 (2001), we held that G. L. c. 149, § 27, effectively set the “contract price” for employment contracts on public construction projects, thereby making a claim under the statute “fundamentally a contract claim for wages owed under an employment contract.” By their nature, all employee claims for an employer’s violation of that statute involved a breach of an actual contract.


It is, of course, quite possible that it is Nei, and not Dalis, that was wrongly decided, and that the inability to harmonize the two is not attributable to anything wrong in Dalis. However, where our jurisprudence on the subject is sufficiently muddled to have produced these two irreconcilable cases, we should not flatly announce that “[tjhere is no flaw in the reasoning or conclusion in Dalis," ante at 559, while postponing “[ajnalysis of inconsistencies in the court’s reasoning in Dalis and in Nei” to “another day.” Ante at 561 n.16.


Effective July 1, 2003, even that difference was effectively abolished. See St. 2003, c. 26, § 438, amending G. L. c. 151B, § 5 (giving Massachusetts Commission Against Discrimination [MCAD] authority to impose civil penalties in employment discrimination cases).


Comparison to G. L. c. 93A is again instructive. The multiple damage provisions of § 9 and § 11 are punitive in nature, see Kapp v. Arbella Mut. Ins. Co., 426 Mass. 683, 686 (1998), quoting Yeagle v. Aetna Cas. & Sur. Co., 42 Mass. App. Ct. 650, 655-656 (1997), yet the mere presence of punitive damages in that statutory scheme has not sufficed to confer a right to jury trial in G. L. c. 93A cases. See Nei v. Burley, 388 Mass. 307, 311-315 (1983).


Prior to the Civil Rights Act of 1991, Pub. L. No. 102-166, 105 Stat. 1071, the Supreme Court had stated that there was no right to a jury trial in Title VE cases. See Lehman v. Nakshian, 453 U.S. 156, 165 (1981). The 1991 Act effectively overturned that line of precedent. See Pub. L. 102-166, § 102 (codified in 42 U.S.C. § 1981a[c][l] [2000]). See also Tyler v. Bethlehem Steel Corp., 958 F.2d 1176, 1181 (2d Cir.), cert. denied, 506 U.S. 826 (1992).


By comparison, the court’s overruling of Lavelle in today’s decision is well justified. Beyond the errors in its analysis, the Lavelle decision has literally wreaked havoc with the conduct of MCAD proceedings, undercut the MCAD’s role in enforcing G. L. c. 151B, caused substantial delay in the resolution of discrimination claims, and produced a plethora of difficult substantive and procedural questions as to the interplay between the MCAD proceedings, the MCAD’s decision, and a subsequent jury trial. When an erroneous decision has, in the vernacular, “created a monster,” as Lavelle has done, stare decisis does not stand in the way of our correcting that error.